Citation Nr: 1129218	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (originally claimed as a mood disorder), to include as secondary to sleep apnea. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1983 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied the Veteran's claim for service connection for a mood disorder.  The Veteran appealed the RO's January 2007 rating action to the Board.

In December 2008, the Board received a request from the Veteran to revoke the power of attorney which appointed the Disabled Veterans of America as his  representative.  Accordingly, as there has been no withdrawal of this request, and the Veteran has not submitted a new power of attorney for any other organization to serve as his representative, the Board finds that the Veteran's statement is sufficient to revoke his previous power of attorney.  Thus, the Veteran is proceeding pro se in the current appeal.  38 C.F.R. §§ 20.607, 20.608 (2010).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional substantive and procedural development is warranted prior to further appellate review of the claim on appeal.  Specifically, in part, to afford the Veteran a VA psychiatric examination to obtain a medical opinion as to whether the Veteran's acquired psychiatric disorder, currently diagnosed as a major mood disorder and anxiety disorder, is related to his period of active military service or to his service-connected sleep apnea.  

The Veteran seeks service connection for an acquired psychiatric disorder (originally claimed as a mood disorder).  The Veteran's service treatment records pertinently include an October 1993 Chapter Separation examination report reflecting that he was found to have been psychiatrically "normal."  On an October 1993 Report of Medical History, the Veteran reported that he had had depression or excessive worry and frequent trouble with sleeping.  In an accompanying handwritten report, he reported that he had been very depressed about his career and money matters.  He denied have any loss of memory or amnesia and nervous trouble.  An August 1995 Medical Board Evaluation report reflects that the Veteran was found psychiatrically "normal."  On an accompanying Report of Medical History, he denied having depression or excessive worry, loss of memory or amnesia and nervous trouble.  He reported having frequent trouble sleeping.  The examining physician noted that the Veteran had sleep apnea.  

Post-service VA and private medical records include an April 2006 report, prepared by the Veteran's private treating physician, Hassan Jabbour, M. D.  After a mental status evaluation of the Veteran, Dr. Jabbour noted that the Veteran had developed morbid obesity and sleep apnea during his period of military service.  He then  diagnosed the Veteran with a major mood disorder and an anxiety disorder due to a "general medical condition," presumably his morbid obesity and sleep apnea that he had referenced in the preceding sentence.  The Board notes, however, that Dr. Jabbour did not specifically state that the Veteran's diagnosed mood and anxiety disorders had been caused by his service-connected sleep apnea.  

Contrary to Dr. Jabbour's April 2006 report, is a December 2007 VA psychiatric examination report.  After a review of the claims file and mental status evaluation of the Veteran, the VA examiner stated that while the Veteran had nearly met the criteria for a "not otherwise specified anxiety disorder" manifested, in part, by such symptoms as chronic and excessive worry and irritability, these features did not appear of sufficient severity to constitute such a disorder.  Overall, the VA examiner concluded that the Veteran's overall clinical presentation failed to support a diagnosis of a major mood or anxiety disorder.  However, the examiner noted that the Veteran had exhibited significant anxiety symptoms (primarily conscious worry).  

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  Because Dr. Jabbour diagnosed the Veteran as having mood and anxiety disorders during the pendency of the appeal, the Board finds that the Veteran has a disability for the purposes of this remand.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, in light of Dr. Jabbour's statement that the Veteran's diagnosed anxiety and mood disorders were a result of his "general medical condition," which included a reference to the Veteran's service-connected sleep apnea in the preceding sentence, the Board finds that the record raises a secondary service connection claim.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010). Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In view of the foregoing regulation and Dr. Jabbour's April 2006 opinion, the Board finds that the Veteran should be afforded a VA psychiatric examination and opinion on whether his currently diagnosed mood and anxiety disorders are secondary to, or have been aggravated by, the service-connected sleep apnea syndrome.  

In addition, to ensure that all due process requirements are met, the RO/AMC should ensure that the Veteran is properly notified as to what evidence is needed to support service connection for an acquired psychiatric basis on a secondary basis.  A July 2006 letter from the RO to Veteran informed him of the requirements to prevail on a claim for service connection a direct basis, but did not include those for secondary service connection.  In readjudicating the secondary service connection claim on appeal, the Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because VA received the Veteran's secondary service connection claim in July 2006, the revised version is applicable to his claim.

Finally, in a December 2008 statement to the RO, the Veteran indicated that he had sought treatment from Dr. Hassan Jabbour for the previous 30 months.  While, and as noted above, an April 2006 report from Dr. Jabbour is of record, records subsequent to that time have not been associated with the claims file. As these records may contain evidence showing that the Veteran currently has an acquired psychiatric disorder, currently diagnosed as a mood and anxiety disorder) that is related to military service or to a service-connected disability, they should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be sent a notice letter addressing the type of evidence needed to support a claim for an acquired psychiatric disorder that is secondary to the service-connected sleep apnea syndrome pursuant to 38 C.F.R. § 3.310.
   
The Veteran should be requested to sign a release enabling VA to obtain all treatment records, dating from 2006 to the present from Dr. Hassan Jabbour, 8380 Six Forks Road, Suite 101, Raleigh, North Carolina 27615. 
   
2.  Schedule the Veteran for a VA psychiatric examination by a qualified examiner to determine the nature and etiology of any currently present acquired psychiatric disorder.  (The examiner is hereby notified that for the purposes of this remand, the Veteran has current diagnoses of anxiety disorder and mood disorder as diagnosed by Dr. Hassan Jabbour during the pendency of the appeal in April 2006; McLain supra)).  The following considerations will govern the examination:

a. The claims file, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file, the medical records obtained and a copy of this remand.

b. In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular the examiner must respond to the following questions:

(i) Did any current diagnosed acquired psychiatric disorder, to include but not limited to, the Veteran's anxiety and mood disorders have their onset during military service or within the initial post-service year? 

(ii) Has any currently diagnosed acquired psychiatric disorder, such as the Veteran's anxiety and mood disorders, been caused or aggravated (made permanently worse) by the service-connected sleep apnea syndrome?  

In answering the foregoing questions, the examiner is requested to comment on the following evidence:  

(i) Dr. Hassan Jabbour's April 2006 medical opinion that the Veteran's anxiety and mood disorders were due to his "general medical condition," which presumably included his service-connected sleep apnea syndrome referenced in the preceding sentence; and,

(ii) December 2007 VA examination report containing the examiner's opinion that the Veteran's overall clinical presentation did not support a diagnosis of a major mood or anxiety disorder. 

The examiner should review the claims folder.  The examiner should provide a rationale for the opinion.

3.  After completion of the above and any additional development deemed necessary, the RO/AMC must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder (originally claimed as a mood disorder), to include on a secondary basis, with consideration of all applicable laws and regulations.  

If the above-cited service connection claim is denied, the RO/AMC will issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the substantive development of his service connection claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for scheduled VA psychiatric examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010)).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


